
	

113 S1208 IS: Consumer Rental Purchase Agreement Act
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1208
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Tester (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require meaningful disclosures of the
		  terms of rental-purchase agreements, including disclosures of all costs to
		  consumers under such agreements, to provide certain substantive rights to
		  consumers under such agreements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Rental Purchase Agreement
			 Act.
		2.Findings and
			 declaration of purpose
			(a)FindingsCongress
			 finds that—
				(1)the
			 rental-purchase industry provides a service that meets and satisfies the
			 demands of many consumers;
				(2)each year,
			 approximately 2,300,000 United States households enter into rental-purchase
			 transactions, and over a 5-year period, approximately 4,900,000 United States
			 households will do so;
				(3)competition among
			 the various firms engaged in the extension of rental-purchase transactions
			 would be strengthened by informed use of rental-purchase transactions;
			 and
				(4)the informed use
			 of rental-purchase transactions results from an awareness of the cost thereof
			 by consumers.
				(b)PurposeThe
			 purpose of this Act is to ensure the availability of rental-purchase
			 transactions and to ensure simple, meaningful, and consistent disclosure of
			 rental-purchase terms so that consumers will be able to more readily compare
			 the available rental-purchase terms and avoid uninformed use of rental-purchase
			 transactions, and to protect consumers against unfair rental-purchase
			 practices.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)AdvertisementThe
			 term advertisement means—
				(A)a commercial
			 message in any medium that promotes, directly or indirectly, a rental-purchase
			 agreement; and
				(B)does not include
			 any price tag, window sign, or other in-store merchandising aid.
				(2)Agricultural
			 purposeThe term agricultural purpose
			 includes—
				(A)the production,
			 harvest, exhibition, marketing, transformation, processing, or manufacture of
			 agricultural products by a natural person who cultivates plants or propagates
			 or nurtures agricultural products; and
				(B)the acquisition of
			 farmlands, real property with a farm residence, or personal property and
			 services used primarily in farming.
				(3)Cash
			 priceThe term cash price means the price at which a
			 merchant, in the ordinary course of business, offers to sell for cash the
			 property that is the subject of the rental-purchase transaction.
			(4)CommissionThe
			 term Commission means the Federal Trade Commission.
			(5)ConsumerThe
			 term consumer means a natural person who is offered or enters into
			 a rental-purchase agreement.
			(6)Date of
			 consummationThe term date of consummation means the
			 date on which a consumer becomes contractually obligated under a
			 rental-purchase agreement.
			(7)Initial
			 paymentThe term initial payment means the amount to
			 be paid before or at the consummation of the agreement, or the delivery of the
			 property, if delivery occurs after consummation, including—
				(A)the rental
			 payment;
				(B)service,
			 processing, or administrative charges;
				(C)any delivery
			 fee;
				(D)any refundable
			 security deposit;
				(E)taxes;
				(F)mandatory fees or
			 charges; and
				(G)any optional fees
			 or charges agreed to by the consumer.
				(8)MerchantThe
			 term merchant means a person who provides the use of property
			 through a rental-purchase agreement in the ordinary course of business and to
			 whom an initial payment by the consumer under the agreement is payable.
			(9)Payment
			 scheduleThe term payment schedule means the amount
			 and timing of the periodic payments and the total number of all periodic
			 payments that the consumer will make if the consumer acquires ownership of the
			 property by making all periodic payments.
			(10)Periodic
			 paymentThe term periodic payment means the total
			 payment that a consumer will make for a specific rental period after the
			 initial payment, including the rental payment, taxes, mandatory fees or
			 charges, and any optional fees or charges agreed to by the consumer.
			(11)PropertyThe
			 term property means property that is not real property under the
			 laws of the State in which the property is located when it is made available
			 under a rental-purchase agreement.
			(12)Rental
			 paymentThe term rental payment means rent required
			 to be paid by a consumer for the possession and use of property for a specific
			 rental period, but does not include taxes or any fees or charges.
			(13)Rental
			 periodThe term rental period means a week, month,
			 or other specific period of time, during which the consumer has a right to
			 possess and use property that is the subject of a rental-purchase agreement
			 after paying the rental payment and any applicable taxes for such
			 period.
			(14)Rental-purchase
			 agreement
				(A)In
			 generalThe term rental-purchase agreement means a
			 contract in the form of a bailment or lease for the use of property by a
			 consumer for an initial period of 4 months or less, that is renewable with each
			 payment by the consumer, and that permits but does not obligate the consumer to
			 become the owner of the property.
				(B)ExclusionsThe
			 term rental-purchase agreement shall not be construed to be, nor
			 be governed by laws regulating, any of the following:
					(i)A
			 credit sale (as defined in section 103(g) of the Truth in Lending Act (15
			 U.S.C. 1602(g))).
					(ii)A
			 consumer lease (as defined in section 181(1) of the Truth in Lending Act (15
			 U.S.C. 1667(1))).
					(iii)An
			 extension of credit or a transaction giving rise to a debt incurred in
			 connection with the purchase of a thing of value.
					(15)Rental-purchase
			 cost
				(A)In
			 generalFor purposes of sections 1010 and 1011, the term
			 rental-purchase cost means the sum of all rental payments and
			 mandatory fees or charges imposed by the merchant as a condition of entering
			 into a rental-purchase agreement or acquiring ownership of property under a
			 rental-purchase agreement, such as—
					(i)a
			 service, processing, or administrative charge;
					(ii)a
			 fee for an investigation or credit report; or
					(iii)a
			 charge for delivery required by the merchant.
					(B)Excluded
			 itemsThe following fees or charges shall not be taken into
			 account in determining the rental-purchase cost with respect to a
			 rental-purchase transaction:
					(i)Fees
			 and charges prescribed by law, which actually are or will be paid to public
			 officials or government entities, such as sales tax.
					(ii)Fees and charges
			 for optional products and services offered in connection with a rental-purchase
			 agreement.
					(16)StateThe
			 term State means any State of the United States, the District of
			 Columbia, any territory of the United States, Puerto Rico, Guam, American
			 Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the
			 Northern Mariana Islands.
			(17)Total
			 costThe term total cost means the sum of the
			 initial payment and all periodic payments in the payment schedule to be paid by
			 the consumer to acquire ownership of the property that is the subject of a
			 rental-purchase agreement.
			4.Exempted
			 transactionsThis Act shall
			 not apply to rental-purchase agreements primarily for business, commercial, or
			 agricultural purposes, or those made with Government agencies or
			 instrumentalities.
		5.General
			 disclosure requirements
			(a)Recipient of
			 disclosureA merchant shall disclose to any person who will be a
			 signatory to a rental-purchase agreement the information required by sections 6
			 and 7.
			(b)Timing of
			 disclosureThe disclosures required under sections 6 and 7 shall
			 be made—
				(1)before the
			 consummation of the rental-purchase agreement; and
				(2)clearly and
			 conspicuously, in writing, as part of the rental-purchase agreement to be
			 signed by the consumer.
				(c)Clearly and
			 conspicuouslyAs used in this section, the term clearly and
			 conspicuously means that information required to be disclosed to the
			 consumer shall be worded plainly and simply, and appear in a type size,
			 prominence, and location as to be readily noticeable, readable, and
			 comprehensible to an ordinary consumer.
			6.Rental-purchase
			 disclosures
			(a)In
			 generalFor each rental-purchase agreement, the merchant shall
			 clearly and conspicuously disclose to the consumer, to the extent
			 applicable—
				(1)the date of the
			 consummation of the rental-purchase transaction and the identities of the
			 merchant and the consumer;
				(2)a
			 brief description of the rental property, which shall be sufficient to identify
			 the property to the consumer, including an identification or serial number, if
			 applicable, and a statement indicating whether the property is new or used at
			 the time of the agreement;
				(3)a
			 description of any fee, charge, or penalty, in addition to the periodic
			 payment, that the consumer may be required to pay under the agreement, which
			 shall be separately identified by type and amount;
				(4)a
			 statement that—
					(A)the transaction
			 is a rental-purchase agreement; and
					(B)the consumer will
			 not obtain ownership of the property until the consumer has paid the total
			 dollar amount necessary to acquire ownership;
					(5)the amount of any
			 initial payment;
				(6)the amount of the
			 cash price of the property that is the subject of the rental-purchase
			 agreement, and, if the agreement involves the rental of 2 or more items as a
			 set (as may be defined by the Commission, by regulation) a statement of the
			 aggregate cash price of all items shall satisfy this requirement;
				(7)the payment
			 schedule;
				(8)the total cost,
			 using that term, and a brief description, such as This is the amount you
			 will pay the merchant if you make all periodic payments to acquire ownership of
			 the property.;
				(9)a
			 statement of the right of the consumer to terminate the agreement without
			 paying any fee or charge not previously due under the agreement, by voluntarily
			 surrendering or returning the property in good repair upon expiration of any
			 rental period;
				(10)a description of
			 the reinstatement periods of terminated rental-purchase agreements; and
				(11)substantially the
			 following statement: OTHER IMPORTANT
			 TERMS: See your rental-purchase agreement for additional
			 important information on early termination procedures, purchase option rights,
			 responsibilities for loss, damage, or destruction of the property, warranties,
			 maintenance responsibilities, and other charges or penalties you may
			 incur..
				(b)Form of
			 disclosureThe disclosures required by paragraphs (4) through
			 (12) of subsection (a)—
				(1)shall be
			 segregated from other information at the beginning of the rental-purchase
			 agreement;
				(2)shall contain
			 only directly related information; and
				(3)shall be
			 identified in boldface, upper-case letters as follows:
			 IMPORTANT RENTAL-PURCHASE
			 DISCLOSURES.
				(c)Disclosure
			 requirements relating to insurance premiums and liability waivers
				(1)In
			 generalThe merchant shall clearly and conspicuously disclose in
			 writing to the consumer before the consummation of a rental-purchase agreement
			 that the purchase of leased property insurance or liability waiver coverage is
			 not required as a condition for entering into the rental-purchase
			 agreement.
				(2)Affirmative
			 written request after cost disclosureA merchant may provide
			 insurance or liability waiver coverage, directly or indirectly, in connection
			 with a rental-purchase transaction only if—
					(A)the merchant
			 clearly and conspicuously discloses to the consumer the cost of such coverage
			 before the consummation of the rental-purchase agreement; and
					(B)the consumer signs
			 an affirmative written request for such coverage after receiving the
			 disclosures required under paragraph (1) and subparagraph (A) of this
			 paragraph.
					(d)Accuracy of
			 disclosure
				(1)In
			 generalThe disclosures required to be made under subsection (a)
			 shall be accurate as of the date on which the disclosures are made, based on
			 the information available to the merchant.
				(2)Information
			 subsequently rendered inaccurateIf information required to be
			 disclosed under subsection (a) is rendered inaccurate as a result of any
			 agreement between the merchant and the consumer subsequent to the delivery of
			 the required disclosures, the resulting inaccuracy shall not constitute a
			 violation of this Act.
				7.Other agreement
			 provisions
			(a)In
			 generalEach rental-purchase agreement shall—
				(1)provide a
			 statement specifying whether the merchant or the consumer is responsible for
			 loss, theft, damage, or destruction of the property;
				(2)provide a
			 statement specifying whether the merchant or the consumer is responsible for
			 maintaining or servicing the property, together with a brief description of the
			 responsibility;
				(3)contain a
			 provision for reinstatement of the agreement, which, at a minimum—
					(A)permits a consumer
			 who fails to make a timely rental payment to reinstate the agreement, without
			 losing any rights or options which exist under the agreement, by the payment of
			 all past due rental payments and any other charges then due under the agreement
			 and a payment for the next rental period—
						(i)within 7 business
			 days after failing to make a timely rental payment, if the consumer pays
			 monthly; or
						(ii)within 3
			 business days after failing to make a timely rental payment, if the consumer
			 pays more frequently than monthly;
						(B)if the consumer
			 returns or voluntarily surrenders the property covered by the agreement, other
			 than through judicial process, during the applicable reinstatement period set
			 forth in subparagraph (A), permits the consumer to reinstate the agreement
			 during a period of at least 60 days after the date of the return or surrender
			 of the property by the payment of all amounts previously due under the
			 agreement, any applicable fees, and a payment for the next rental
			 period;
					(C)if the consumer
			 has paid 50 percent or more of the total cost necessary to acquire ownership
			 and returns or voluntarily surrenders the property, other than through judicial
			 process, during the applicable reinstatement period set forth in subparagraph
			 (A), permits the consumer to reinstate the agreement during a period of at
			 least 120 days after the date of the return of the property by the payment of
			 all amounts previously due under the agreement, any applicable fees, and a
			 payment for the next rental period;
					(D)if the consumer
			 is a member of the Armed Forces and returns or voluntarily surrenders property
			 as set forth in subparagraph (A) due to a permanent change of station or other
			 relocation of the member, provides that the applicable reinstatement period set
			 forth in subparagraph (B) or (C) be tolled or otherwise suspended until such
			 time as the consumer returns to the area where the property is located;
			 and
					(E)permits the
			 consumer, upon reinstatement of the agreement to receive the same property, if
			 available, that was the subject of the rental-purchase agreement, or if the
			 same property is not available, a substitute item of comparable quality and
			 condition may be provided to the consumer, except that, the Commission may, by
			 regulation or order, exempt any independent small business (as defined by the
			 Commission, by regulation) from the requirement of providing the same or
			 comparable product during the extended reinstatement period provided in
			 subparagraph (C), if the Commission determines, taking into account such
			 standards as the Commission determines to be appropriate, that the
			 reinstatement right provided in such subparagraph would provide excessive
			 hardship for such independent small business;
					(4)provide a
			 statement specifying the terms under which the consumer shall acquire ownership
			 of the property that is the subject of the rental-purchase agreement, either by
			 payment of the total cost to acquire ownership, as provided in section 8, or by
			 exercise of any early purchase option provided in the rental-purchase
			 agreement;
				(5)provide a
			 statement disclosing that if any part of an express warranty of the
			 manufacturer covers the property at the time the consumer acquires ownership of
			 the property, the warranty will be transferred to the consumer, if allowed by
			 the terms of the warranty; and
				(6)provide, to the
			 extent applicable, a description of—
					(A)any grace period
			 for making any periodic payment;
					(B)the amount of any
			 security deposit, to be paid by the consumer upon initiation of the
			 rental-purchase agreement; and
					(C)the terms for
			 refund of such security deposit to the consumer upon return, surrender, or
			 purchase of the property.
					(b)Repossession
			 during reinstatement periodSubsection (a)(3) may not be
			 construed so as to prevent a merchant from attempting to repossess property
			 during the reinstatement period pursuant to subsection (a)(3)(A), but such a
			 repossession does not affect the consumer’s right to reinstate in accordance
			 with this Act.
			8.Right to acquire
			 ownership
			(a)In
			 generalThe consumer shall acquire ownership of the property that
			 is the subject of a rental-purchase agreement, and the rental-purchase
			 agreement shall terminate, upon compliance by the consumer with the
			 requirements of subsection (b) or any early payment option provided in the
			 rental-purchase agreement, and upon payment of any past due payments and fees,
			 as permitted in regulation by the Commission.
			(b)Payment of total
			 costThe consumer shall acquire ownership of the rental property
			 upon payment of the total cost of the subject rental-purchase agreement, as
			 disclosed to the consumer in the rental-purchase agreement pursuant to section
			 6(a).
			(c)Additional fees
			 prohibited
				(1)In
			 generalA merchant shall not require the consumer to pay, as a
			 condition for acquiring ownership of the property that is the subject of a
			 rental-purchase agreement, any fee or charge in addition to, or in excess of,
			 the regular periodic payments required by subsection (b), or any early purchase
			 option amount provided in the rental-purchase agreement, as applicable.
				(2)Rule of
			 constructionA requirement that the consumer pay an unpaid late
			 charge or other fee that is past due shall not constitute an additional fee or
			 charge for purposes of this subsection.
				(d)Transfer of
			 ownership rightsUpon payment by the consumer of all payments
			 necessary to acquire ownership under subsection (b) or any early purchase
			 option amount provided in the rental-purchase agreement, as appropriate, the
			 merchant shall—
				(1)deliver to the
			 consumer, or mail to the consumer’s last known address, such documents or other
			 instruments, which the Commission has determined, by regulation, are necessary
			 to acknowledge full ownership by the consumer of the property acquired pursuant
			 to the rental-purchase agreement; and
				(2)transfer to the
			 consumer the unexpired portion of any warranties provided by the manufacturer,
			 distributor, or seller of the property, which shall apply as if the consumer
			 were the original purchaser of the property, except where such transfer is
			 prohibited by the terms of the warranty.
				9.Prohibited
			 provisionsA rental-purchase
			 agreement may not contain—
			(1)a
			 confession of judgment;
			(2)a
			 negotiable instrument;
			(3)a
			 security interest or any other claim of a property interest in any goods,
			 except those goods, the use of which is provided by the merchant pursuant to
			 the rental-purchase agreement;
			(4)a
			 wage assignment;
			(5)a
			 provision requiring the waiver of any legal claim or remedy created by this Act
			 or other provision of Federal or State law;
			(6)a
			 provision requiring the consumer, in the event that the property subject to the
			 rental-purchase agreement is lost, stolen, damaged, or destroyed, to pay an
			 amount in excess of the least of—
				(A)the fair market
			 value of the property, as determined by the Commission, by regulation;
				(B)any early purchase
			 option amount provided in the rental-purchase agreement; or
				(C)the actual cost of
			 repair, as appropriate;
				(7)a
			 provision authorizing the merchant, or a person acting on behalf of the
			 merchant—
				(A)to enter the
			 consumer’s dwelling or other premises without obtaining the consumer’s consent;
			 or
				(B)to commit any
			 breach of the peace in connection with the repossession of the rental property
			 or the collection of any obligation or alleged obligation of the consumer
			 arising out of the rental-purchase agreement;
				(8)a
			 provision requiring the purchase of insurance or liability damage waiver to
			 cover the property that is the subject of the rental-purchase agreement, except
			 as permitted by the Commission, by regulation; or
			(9)a
			 provision requiring the consumer to pay more than 1 late fee or charge for an
			 unpaid or delinquent periodic payment, regardless of the period in which the
			 payment remains unpaid or delinquent, or to pay a late fee or charge for any
			 periodic payment because a previously assessed late fee has not been paid in
			 full.
			10.Statement of
			 accountsUpon request of a
			 consumer, a merchant shall provide a statement of the consumer’s account. If a
			 consumer requests a statement for an individual account more than 4 times in
			 any 12-month period, the merchant may charge a reasonable fee for the
			 additional statements.
		11.Renegotiations
			 and extensions
			(a)RenegotiationsWith
			 respect to any rental-purchase agreement, a renegotiation occurs when the
			 agreement is satisfied and replaced by a new agreement undertaken by the same
			 consumer. A renegotiation requires new disclosures in accordance with this Act,
			 except as provided in subsection (c).
			(b)ExtensionsWith
			 respect to any rental-purchase agreement, an extension is an agreement by the
			 consumer and the merchant, to continue an existing rental-purchase agreement
			 beyond the original end of the payment schedule, but does not include a
			 continuation that is the result of a renegotiation.
			(c)ExceptionsNew
			 disclosures under this Act are not required in connection with a
			 rental-purchase agreement for the following events, even if the event meets the
			 definition of a renegotiation or an extension:
				(1)A
			 reduction in payments.
				(2)A
			 deferment of 1 or more payments.
				(3)The extension of a
			 rental-purchase agreement.
				(4)The substitution
			 of property with property that has a substantially equivalent or greater
			 economic value, provided the rental-purchase cost does not increase.
				(5)The deletion of
			 property in a multiple-item agreement.
				(6)A
			 change in rental period, provided the rental-purchase cost does not
			 increase.
				(7)An agreement
			 resulting from a court proceeding.
				(8)Any other event
			 described in regulations prescribed by the Commission.
				12.Point-of-rental
			 disclosures
			(a)In
			 generalFor any item of property or set of items displayed or
			 offered for rental-purchase, the merchant shall display on or next to the item
			 or set of items a card, tag, or label that clearly and conspicuously
			 discloses—
				(1)a
			 brief description of the property;
				(2)whether the
			 property is new or used;
				(3)the cash price of
			 the property;
				(4)the amount of each
			 rental payment;
				(5)the total number
			 of rental payments necessary to acquire ownership of the property; and
				(6)the
			 rental-purchase cost.
				(b)Form of
			 disclosure
				(1)In
			 generalA merchant may make the disclosures required by
			 subsection (a) in the form of a list, catalog, or electronic facsimile of the
			 card, tag, or label which is readily available to the consumer at the point of
			 rental if the merchandise is not displayed in the merchant’s showroom or if
			 displaying a card, tag, or label would be impractical due to the size of the
			 merchandise.
				(2)Clearly and
			 conspicuouslyAs used in this section, the term clearly and
			 conspicuously means that information required to be disclosed to the
			 consumer shall appear in a type size, prominence, and location as to be
			 noticeable, readable, and comprehensible to an ordinary consumer.
				13.Rental-purchase
			 advertising
			(a)In
			 generalIf an advertisement for a rental-purchase transaction
			 refers to or states the amount of any payment for any specific item or set of
			 items, the merchant making the advertisement shall also clearly and
			 conspicuously state in the advertisement, for the item or set of items
			 advertised—
				(1)that the
			 transaction advertised is a rental-purchase agreement;
				(2)the amount,
			 timing, and total number of rental payments necessary to acquire ownership
			 under the rental-purchase agreement;
				(3)the amount of the
			 rental-purchase cost;
				(4)that, to acquire
			 ownership of the property, the consumer must pay the rental-purchase cost plus
			 applicable taxes; and
				(5)whether the stated
			 payment amount and advertised rental-purchase cost is for new or used
			 property.
				(b)ProhibitionAn
			 advertisement for a rental-purchase agreement shall not state or imply that a
			 specific item or set of items is available at specific amounts or terms, unless
			 the merchant usually and customarily offers, or will offer, the item or set of
			 items at the stated amounts or terms.
			(c)Clearly and
			 conspicuously
				(1)In
			 generalFor purposes of this section, the term clearly and
			 conspicuously means that required disclosures shall be presented in a
			 type, size, shade, contrast, prominence, location, and manner, as applicable to
			 different mediums for advertising, so as to be readily noticeable and
			 comprehensible to the ordinary consumer.
				(2)Regulatory
			 guidanceThe Commission shall prescribe regulations on principles
			 and factors to meet the clear and conspicuous standard, as appropriate to
			 print, video, audio, and computerized advertising, reflecting the principles
			 and factors typically applied in each such medium by the Commission.
				(3)LimitationNothing
			 contrary to, inconsistent with, or in mitigation of, the disclosures required
			 by this section shall be used in any advertisement in any medium, and no audio,
			 video, or print technique shall be used that is likely to obscure or detract
			 significantly from the communication of the disclosures.
				14.Enforcement by
			 Commission
			(a)Unfair or
			 deceptive acts or practicesA violation of a provision of this
			 Act or a rule or regulation prescribed pursuant to this Act shall be treated as
			 a violation of a rule defining an unfair or deceptive act or practice described
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Powers of
			 Commission
				(1)In
			 generalExcept as provided in paragraph (3), the Commission shall
			 enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this Act.
				(2)Privileges and
			 immunitiesExcept as provided in paragraph (3), any person who
			 violates this Act shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
				15.Regulations
			(a)In
			 general
				(1)Commission
			 actionThe Commission shall
			 prescribe regulations as necessary to carry out this Act.
				(2)ContentRegulations required by this subsection may
			 contain such additional requirements, classifications, differentiations, or
			 other provisions, and may provide for such adjustments and exceptions for all
			 or any class of transactions, as in the judgment of the Commission are
			 necessary or proper to effectuate the purposes of this Act, to prevent
			 circumvention or evasion thereof, or to facilitate compliance therewith.
				(b)Model disclosure
			 forms
				(1)In
			 generalThe Commission may publish model disclosure forms and
			 clauses for common rental-purchase agreements to facilitate compliance with the
			 disclosure requirements of this Act and to aid the consumer in understanding
			 the transaction by utilizing readily understandable language to simplify the
			 technical nature of the disclosures.
				(2)ConsiderationsIn
			 devising model forms under this subsection, the Commission shall consider the
			 use by merchants of data processing or similar automated equipment.
				(3)Voluntary use
			 of model formsNothing in this Act may be construed to require a
			 merchant to use any model form or clause prescribed by the Commission under
			 this section.
				(4)PresumptionA
			 merchant shall be deemed to be in compliance with the requirement to provide
			 disclosure under section 5(a), if the merchant—
					(A)uses any
			 appropriate model form or clause as published by the Commission under this
			 section; or
					(B)uses any such
			 model form or clause and changes it by—
						(i)deleting any
			 information which is not required by this Act; or
						(ii)rearranging the
			 format, if in making such deletion or rearranging the format, the merchant does
			 not affect the substance, clarity, or meaningful sequence of the
			 disclosure.
						16.Effective date
			 of regulations
			(a)In
			 generalAny regulation
			 prescribed by the Commission under this Act, or any amendment or interpretation
			 thereof, shall not be effective before the October 1 that follows the date of
			 publication of the regulation in final form by at least 6 months.
			(b)Authority To
			 extend timeThe Commission
			 may, at its discretion—
				(1)lengthen the period of time described in
			 subsection (a) to permit merchants to adjust to accommodate new requirements;
			 or
				(2)shorten that period of time, if the
			 Commission makes a specific finding that such action is necessary to comply
			 with the findings of a court or to prevent unfair or deceptive
			 practices.
				(c)Early
			 compliance authorizedNotwithstanding the time periods
			 established under subsection (a) or (b), a merchant may comply with any newly
			 prescribed disclosure requirement prior to such established date.
			17.Relation to
			 other laws
			(a)Relation to
			 State law
				(1)No effect on
			 consistent State lawsExcept as provided in subsection (b), this
			 Act does not annul, alter, or affect in any manner the meaning, scope, or
			 applicability of the laws of any State relating to rental-purchase agreements,
			 except to the extent that those laws are inconsistent with any provision of
			 this Act, and then only to the extent of the inconsistency.
				(2)Determination of
			 inconsistencyUpon its own motion or upon the request of an
			 interested party, which is submitted in accordance with procedures prescribed
			 in regulations of the Commission, the Commission shall determine whether any
			 such inconsistency exists. If the Commission determines that a term or
			 provision, of a State law is inconsistent, merchants located in that State need
			 not follow such term or provision and shall incur no liability under the law of
			 that State for failure to follow such term or provision, notwithstanding that
			 such determination is subsequently amended, rescinded, or determined by
			 judicial or other authority to be invalid for any reason.
				(3)Greater
			 protection under State lawExcept as provided in subsection (b),
			 for purposes of this section, a term or provision of a State law is not
			 inconsistent with the provisions of this Act if the term or provision affords
			 greater protection and benefit to the consumer than the protection and benefit
			 provided under this Act, as determined by the Commission, on its own motion or
			 upon the petition of any interested party.
				(b)State laws
			 relating to characterization of transactionNotwithstanding
			 subsection (a), this Act shall supersede any provision of State law, to the
			 extent that such law—
				(1)regulates a
			 rental-purchase agreement as a security interest, credit sale, retail
			 installment sale, conditional sale or any other form of consumer credit, or
			 that imputes to a rental-purchase agreement the creation of a debt or extension
			 of credit; or
				(2)requires the
			 disclosure of a percentage rate calculation, including a time-price
			 differential, an annual percentage rate, or an effective annual percentage
			 rate.
				(c)Relation to
			 Federal Trade Commission
			 ActNo provision of this Act shall be construed as
			 limiting, superseding, or otherwise affecting the applicability of the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) to any merchant or rental-purchase transaction.
			18.Effect on
			 Government agenciesNo civil
			 liability or criminal penalty under this Act may be imposed on the United
			 States or any of its departments or agencies, any State or political
			 subdivision, or any agency of a State or political subdivision.
		19.Compliance
			 dateCompliance with this Act
			 and regulations issued under this Act is not required until 6 months after the
			 date of enactment of this Act. In any case, merchants may comply with this Act
			 at any time after such date of enactment.
		
